Order, entered on August 18, 1964, granting defendant’s motion to vacate and set aside the judgment and to open the defendant’s default, unanimously reversed, on the law, the facts, and in the exercise of discretion, with $30 costs and disbursements to appellant and the motion denied. The defendants have failed to demonstrate the existence of any of the elements which could justify a vacatur of the judgment and an opening of their default. There is no showing of any adequate excuse for the default — to the contrary it appears to have been a deliberate one; no demonstration was made of a meritorious defense; nor was a proposed answer served with the papers. Such defects mandate a denial of the motion (Levine v. Fal-Bar Argentenian Corner Restaurant, 18 A D 2d 611). In addition, it is not without significance that defendants waited for six months subsequent to the entry of the default judgment before taking steps to obtain its vacatur. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.